The opinion of the.Court was prepared by
Weston C. J.
The statute of this State, prescribing the mode of talcing depositions, provides, that the deponent shall take the oath required, before he is examined, and before he subscribes the testimony by him given. Statute of 1821, c. 85, <§> 3. As the law formerly stood in Massachusetts, the oath was administered, after the deposition had been committed to writing and signed by the deponent. It does not appear in the captions objected to, that the oath was administered before the examination and subscription, *397but it is rather to be understood, that it was administered afterwards. The form of the oath was such as is required by our Jaw; and it appears that the adverse parly was notified and was present, and it does not appear that he made any objection to the manner iu which the depositions were taken. They were taken in New-Ilampshire, and the sixth section of the statute before referred to provides, that depositions taken out of the Slate, by persons duly authorized, may be admitted as evidence in any civil action, or rejected, at the discretion of the Court. Accordingly, depositions so taken, have been permitted to be used here, alt)tough the mode of taking has varied from our forms. In the case before us, we are of opinion, that the discretion of the Court was properly exercised iu receiving the depositions.
In regard to the completion of the verdict, by the computation of damages, after the jury had separated, the case has a near resemblance to that of Bolster v. Cummings, 6 Greenl. 85, where, as here, the title to the properly, and not its value, was the principal question in controversy. The value of the goods was slated in the return of the officer, and although there was a schedule, iu which the goods taken were detailed, it is not suggested, that it afforded any evidence, which would have required or justified a reduction of the amount set forth in the return. Indeed the presiding Judge states, that that was the lowest estimate. The return then, being prima facie evidence of the value, and there being no opposing or controlling testimony to reduce it, it was only necessary to add thereto the interest, which was a mere matter of computation. The jury had settled every point, which labored in the cause, before they separated; and it does not appear to us, that former precedents, or the justice of the case, requires that their verdict should be disturbed. In the case of Jackson v. Williamson, 2 T. R. 281, where the Court refused to increase the damages found, upon the affidavit of the jurors, the application to do so was made some time after the verdict had been received, and the postea made up. It is not to be deduced from that case, that the jury would not have been permitted to amend their verdict, before it was affirmed.

Judgment on the verdict.